DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 3, 7-8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 3, the limitation “the circuit board side” lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “a circuit board side.”
	Per claim 7, the limitations “the dimension in the longitudinal direction” and “the gap” in line 2 lack sufficient antecedent basis.  Said limitations are introduced in claim 6, but claim 7 is dependent on claim 5.  Appropriate correction is required.
	Per claim 8, the limitations “the dimension in the longitudinal direction” and “the gap” in line 2 and the limitation “the outer dimension” in line 5 lack sufficient antecedent basis.  Said 
	Per claim 10, the phrase “slightly protruding” in lines 6-7 and 17-18 lacks clarity because, in light of the specification, the range of configurations within which a part can be considered as “slightly” protruding is unclear.  Appropriate correction is required.  For the purpose of examination, said phrase is interpreted as implying “protruding.”

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogou et al. (US 2013/0187575 – hereinafter “Yogou”).

Per claim 1, Yogou teaches a sensor, comprising:
a first bus bar (Fig. 4; left connecting lead 13; ¶33);
a second bus bar (Fig. 4; right connecting lead 13; ¶33); and
a shunt resistor (Fig. 4; shunt resistor 10; ¶36) including a shunt resistor body part whose one end portion is bonded to the first bus bar and the other end portion is bonded to the second bus bar and a detection terminal (Fig. 4; voltage detection terminals 12; ¶36) extending from the shunt resistor body part (The shunt resistor 10 includes a body having current flow terminals 11 that are connected to the connecting leads 13 via bolts 15 (Fig. 4; ¶37)).

Per claim 2, Yogou teaches the sensor according to claim 1, further comprising a circuit board, wherein the detection terminal is bonded to a detection terminal bonded portion of the circuit board (A computation circuit 20 is fixed to the voltage detection terminals 12 via leads 14 (Figs. 3-4; ¶34)).

Per claim 3, Yogou teaches the sensor according to claim 2, wherein the shunt resistor body part is bonded to the first bus bar and the second bus bar on the circuit board side (The shunt resistor 10 includes a body that is fixed to the connecting leads 13 via bolts 15 on a “circuit board side” (Fig. 3)).

Per claim 4, Yogou teaches the sensor according to claim 1, wherein the shunt resistor is bonded to each of the bus bars by using a fixing tool or by welding (The shunt resistor 10 includes current flow terminals 11 that are connected to the connecting leads 13 via bolts 15 (Fig. 4; ¶37)).

Per claim 5, Yogou teaches the sensor according to claim 1, wherein the detection terminal of the shunt resistor is provided in at least one pair, and the at least one pair of detection terminals are separated from each other in a longitudinal direction which is a direction in which one end portion and the other end portion of the shunt resistor body part are connected to each other (Two voltage detection terminals 12 are provided that are arranged in the longitudinal direction of the shunt resistor 10 (Fig. 4; ¶34)).

Per claim 6, Yogou teaches the sensor according to claim 5, wherein a value of a dimension in the longitudinal direction of a gap between a portion where the shunt resistor body part of the first bus bar is bonded and a portion where the shunt resistor body part of the second bus bar is bonded is 110% or more with respect to a value of an outer dimension of the pair of detection terminal in the longitudinal direction (The distance between the bolts 15 can be adjusted such that it is 110% or more of a distance between an outer dimension of the two voltage detection terminals 12 (Fig. 3; ¶36-38)).

Per claim 7, Yogou teaches the sensor according to claim 5, wherein a ratio of a difference between a value of the dimension in the longitudinal direction of the gap between the portion where the shunt resistor body part of the first bus bar is bonded and the portion where the shunt resistor body part of the second bus bar is bonded and a value of an inner dimension of the pair of detection terminal in the longitudinal direction and a difference between a value of an outer dimension of the pair of detection terminal in the longitudinal direction and the value of the inner dimension is a ratio where an error in a measured value of a current flowing between the pair of bus bars is within a range of an allowable value, or is a ratio where an error in a measured value of a voltage between the pair of bus bars is within the range of an allowable value (The distance between the bolts 15 can be adjusted with respect to the voltage detection terminals such that an output voltage is within a desirable range (Abstract; ¶36-38)).

Per claim 9, Yogou teaches the sensor according to claim 1, wherein the shunt resistor body part and the detection terminal are made of the same member (Fig. 4; ¶30).



Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2015/0108965).

Per claim 1, Sato teaches a sensor, comprising:
a first bus bar (Fig. 1; conductor fixed to hole 11; ¶23);
a second bus bar (Fig. 1 conductor fixed to hole 12; ¶12); and
a shunt resistor (Fig. 1; shunt 10; ¶23) including a shunt resistor body part whose one end portion is bonded to the first bus bar and the other end portion is bonded to the second bus bar and a detection terminal (Fig. 2; terminal portions 40; ¶25) extending from the shunt resistor body part (The terminal portions 40 extend from a body of the shunt 10 (Figs. 1-2; ¶25)).

Per claim 2, Sato teaches the sensor according to claim 1, further comprising a circuit board, wherein the detection terminal is bonded to a detection terminal bonded portion of the circuit board (The terminal portions 40 are bonded to portions of a circuit board 20 (Fig. 2; ¶25)).

Per claim 3, Sato teaches the sensor according to claim 2, wherein the shunt resistor body part is bonded to the first bus bar and the second bus bar on the circuit board side (The shunt 10 is bonded to the first bus bar and the second bus bar on a “circuit board side” (Figs. 1-2)).

Per claim 4, Sato teaches the sensor according to claim 1, wherein the shunt resistor is bonded to each of the bus bars by using a fixing tool or by welding (Holes 11 and 12 are provided (Fig. 1; ¶23)).

Per claim 5, Sato teaches the sensor according to claim 1, wherein the detection terminal of the shunt resistor is provided in at least one pair, and the at least one pair of detection terminals are separated from each other in a longitudinal direction which is a direction in which one end portion and the other end portion of the shunt resistor body part are connected to each other (A pair of terminal portions 40 are provided (Figs. 1-2)).

Per claim 6, Sato teaches the sensor according to claim 5, wherein a value of a dimension in the longitudinal direction of a gap between a portion where the shunt resistor body part of the first bus bar is bonded and a portion where the shunt resistor body part of the second bus bar is bonded is 110% or more with respect to a value of an outer dimension of the pair of detection terminal in the longitudinal direction (The distance between the holes 11 and 12 is 110% or more a distance between the outer dimension of the terminal portions 40 (Figs. 1-2)).

Per claim 7, Sato teaches the sensor according to claim 5, wherein a ratio of a difference between a value of the dimension in the longitudinal direction of the gap between the portion where the shunt resistor body part of the first bus bar is bonded and the portion where the shunt resistor body part of the second bus bar is bonded and a value of an inner dimension of the pair of detection terminal in the longitudinal direction and a difference between a value of an outer dimension of the pair of detection terminal in the longitudinal direction and the value of the inner dimension is a ratio where an error in a measured value of a current flowing between the pair of bus bars is within a range of an allowable value, or is a ratio where an error in a measured value of a voltage between the pair of bus bars is within the range of an allowable value (The current sensor 1 is sized such that the output voltage is sufficient to determine the magnitude of the current flowing through the shunt 10 (¶28)).

Per claim 9, Sato teaches the sensor according to claim 1, wherein the shunt resistor body part and the detection terminal are made of the same member (Figs. 1-2; ¶24).

Per claim 10, Sato teaches a shunt resistor, comprising:
a shunt resistor body part formed in a plate shape (The shunt 10 is plate shaped (Figs. 1-2));
a first detection terminal extending from the shunt resistor body part; and a second detection terminal extending from the shunt resistor body part away from the first detection terminal (The terminal portions 40 extend from the body of the shunt 10 (Fig. 2)),
wherein the first detection terminal includes a first connecting part slightly protruding from the shunt resistor body part and a first terminal body part extending from a tip of the first connecting part (A terminal portion 40 has a first portion and a second portion that extends from a tip of the first portion in a thickness direction of the shunt 10 (Fig. 2; ¶25)),
the first terminal body part extends from the tip of the first connecting part to one side of the shunt resistor body part in a thickness direction (The second portion extends from the tip of the first portion in a thickness direction of the shunt 10 (Fig. 2)), or the first terminal body part may be along a stretching direction of an edge of the shunt resistor body part and extend away from the second detection terminal from the tip of the first connecting part to a middle portion of the first terminal body part in a longer direction, and extends to one side of the shunt resistor body part in a thickness direction from the middle portion of the first terminal body part in the longer direction to the tip of the first terminal body part in the longer direction,
the second detection terminal includes a second connecting part slightly protruding from the shunt resistor body part and the second terminal body part extending from the tip of the second connecting part (A terminal portion 40 has a first portion and a second portion that extends from a tip of the first portion in a thickness direction of the shunt 10 (Fig. 2; ¶25)), and
the second terminal body part extends from the tip of the second connecting part to one side of the shunt resistor body part in the thickness direction (The second portion extends from the tip of the first portion in a thickness direction of the shunt 10 (Fig. 2)), or the second terminal body part is along the stretching direction of the edge of the shunt resistor body part and extends in a direction away from the first detection terminal from the tip of the second connecting part to the middle portion of the second terminal body part in the longer direction, and extends to one side of the shunt resistor body part in the thickness direction from the middle portion of the second terminal body part in the longer direction to the tip of the second terminal body part in the longer direction.

9.	Claims 1-7 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo (US 2021/0293854).

Per claim 1, Endo teaches a sensor, comprising:
a first bus bar (Fig. 9; bus bar 71a; ¶71);
a second bus bar (Fig. 9; bus bar 71b; ¶71); and
a shunt resistor (Fig. 1; shunt resistor 1; ¶30) including a shunt resistor body part whose one end portion is bonded to the first bus bar and the other end portion is bonded to the second bus bar and a detection terminal (Fig. terminals 17a and 17b; ¶47) extending from the shunt resistor body part.

Per claim 2, Endo teaches the sensor according to claim 1, further comprising a circuit board (Figs. 3-4; circuit board 31; ¶50), wherein the detection terminal is bonded to a detection terminal bonded portion of the circuit board.

Per claim 3, Endo teaches the sensor according to claim 2, wherein the shunt resistor body part is bonded to the first bus bar and the second bus bar on the circuit board side (The heads 12a and 12b of the bolts 11a and 11b, respectively, are located on a “circuit board side” (Fig. 4).  The bolts 11a and 11b connect the shunt resistor 1 to the bus bars 71a and 71b (Fig. 9)).

Per claim 4, Endo teaches the sensor according to claim 1, wherein the shunt resistor is bonded to each of the bus bars by using a fixing tool or by welding (Bolts 11a and 11b are provided (Fig. 4)).

Per claim 5, Endo teaches the sensor according to claim 1, wherein the detection terminal of the shunt resistor is provided in at least one pair, and the at least one pair of detection terminals are separated from each other in a longitudinal direction which is a direction in which one end portion and the other end portion of the shunt resistor body part are connected to each other (Terminals 17a and 17b are separated along a longitudinal direction of the shunt resistor 1 (Fig. 3)).

Per claim 6, Endo teaches the sensor according to claim 5, wherein a value of a dimension in the longitudinal direction of a gap between a portion where the shunt resistor body part of the first bus bar is bonded and a portion where the shunt resistor body part of the second bus bar is bonded is 110% or more with respect to a value of an outer dimension of the pair of detection terminal in the longitudinal direction (The distance between the holes 7a and 7b of the shunt resistor 1 is 110% or more a distance between an outer dimension of the terminals 17a and 17b (Fig. 3)).

Per claim 7, Endo teaches the sensor according to claim 5, wherein a ratio of a difference between a value of the dimension in the longitudinal direction of the gap between the portion where the shunt resistor body part of the first bus bar is bonded and the portion where the shunt resistor body part of the second bus bar is bonded and a value of an inner dimension of the pair of detection terminal in the longitudinal direction and a difference between a value of an outer dimension of the pair of detection terminal in the longitudinal direction and the value of the inner dimension is a ratio where an error in a measured value of a current flowing between the pair of bus bars is within a range of an allowable value, or is a ratio where an error in a measured value of a voltage between the pair of bus bars is within the range of an allowable value (The shunt resistor 1 is sized such that the output voltage is sufficient to determine the magnitude of the current flowing therethrough (¶44)).

Claim Remarks
10.	Although claim 8 is rejected under 35 U.S.C. 112(b), the combination of the features disclosed in this claim is not believed to be taught or suggested by the prior art of record.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852